Citation Nr: 1024017	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-15 448	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1963 to November 1963 and from June 1968 to December 
1969.  He also served in the United Stated Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction over the Veteran's case 
subsequently was transferred to RO in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
coronary artery disease (CAD), diabetes mellitus (DM) with 
cataracts and erectile dysfunction, peripheral neuropathy of 
the right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
residuals of a lacerated wound to the right leg and calf, 
right thigh scar, and scar status post umbilical 
herniorrhaphy is 90 percent.

2.  The Veteran's service-connected disabilities, coupled 
with his education and his work experience, render him unable 
to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The Board is granting the benefit sought on 
appeal in this case.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be discussed.

II.  TDIU

The Veteran seeks a TDIU due to his service-connected CAD, DM 
with cataracts and erectile dysfunction, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right lower extremity, peripheral neuropathy of the 
left lower extremity, residuals of a lacerated wound to the 
right leg and calf, right thigh scar, and scar status post 
umbilical herniorrhaphy.  He contends that he is unemployable 
due to these disabilities.

Total disability means that there is present any impairment 
of mind or body sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation 
has been defined as "employment at which non-disabled 
individuals earn their livelihood with earnings comparable to 
the particular occupation in the community where the Veteran 
resides."  VA Adjudication Procedure Manual, Part 
IV.ii.2.F.24.d.  It also has been defined as "an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the Veteran actually works and without regard to 
the Veteran's earned annual income."  Faust v. West, 13 Vet. 
App. 342, 356 (2000).  A Veteran is determined unable to 
engage in a substantially gainful occupation when jobs are 
not realistically within his physical and mental 
capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 
(1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975)).  In making this determination, 
consideration may be given to factors such as the Veteran's 
level of education, special training, and previous work 
experience, but not to age or impairment caused by non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A Veteran is totally disabled if his service-connected 
disability is, or combination of service-connected 
disabilities are, rated at 100 percent pursuant to the 
Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he 
still is deemed totally disabled under the Schedule for 
Rating Disabilities if he satisfies two requirements.  
38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum 
percent rating.  If he has one service-connected disability, 
it must be rated at 60 percent or more.  If he has two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
70 percent or more.  Second, the Veteran must be found to be 
unable to secure and follow a substantially gainful 
occupation as a result of his service-connected disability or 
disabilities.  Id.

Where the Veteran does not meet any of the above percentage 
rating requirements, he still may be deemed totally disabled 
on an extraschedular basis.  To qualify, the Veteran must be 
unemployable by reason of his service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  The matter then is 
referred to the Director of the Compensation and Pension 
Service for further consideration.  Id.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is service-connected for several 
disabilities.  His CAD is rated 60 percent disabling.  His DM 
with cataracts and erectile dysfunction is rated 20 percent 
disabling.  The Veteran's peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
residuals of a lacerated wound to the right leg and calf, and 
right thigh scar each have disability ratings of 10 percent.  
His scar status post umbilical herniorrhaphy is rated as 
noncompensable.  The Veteran's current combined rating for 
these service-connected disabilities is 90 percent.  Thus, he 
clearly meets the minimum percent rating requirement of 
38 C.F.R. § 4.16(a).

The remaining question before the Board is whether the 
Veteran is unable to secure and follow substantially gainful 
employment by reason of his service-connected disabilities.  
A review of the record reveals this to be the case.

In August 1994, the Veteran was afforded a VA general medical 
examination.  He reported that he could not continue in his 
occupation as a corrections officer because he cannot stand 
on his feet for too long without holding onto something for 
support.

The Veteran filed a disability claim with the Social Security 
Administration (SSA) in June 2001.  He indicated that he had 
a GED.  He also indicated that he worked at as a corrections 
officer from December 1979 to June 1994, prepared cars for a 
car dealership from June 1995 to December 1997, delivery food 
products from January 1999 to July 2000, and was a 
construction laborer from August 2000 to April 2001.

The SSA issued a decision finding the Veteran disabled in 
September 2002.  This decision was based on non-service 
connected disabilities.

In his September 2007 claim, the Veteran noted that he was 
educated at the high school level and had worked as a 
corrections officer in Puerto Rico from 1978 to 1998.  The 
Veteran also noted that he had missed 6 months of work due to 
illness and left his job due to his disabilities.

A representative of the Puerto Rico Administration of 
Correction submitted employment information regarding the 
Veteran in March 2008.  This representative indicated that 
the Veteran was employed as a corrections officer from 
December 1979 to April 1995.  The representative further 
indicated, however, that the Veteran did not work from May 
1994 to April 1995 due to his disabilities.  Finally, the 
representative specified that the Veteran resigned at the end 
of this period.

The Veteran was afforded a VA general medical examination in 
June 2008.  He noted that his usual occupation was in 
construction and that he had retired in 2000.  After 
examination, the Veteran's diagnoses included CAD, DM, edema, 
degenerative disc disease of the spine, and benign prostatic 
hyperplasia.  The examiner opined that the Veteran's ability 
to travel was mildly affected, that his ability to exercise, 
do chores, and engage in recreation was moderately affected, 
and that he was unable to work.  However, all of these 
affects were attributed to a nonservice-connected disability.

Also in June 2008, the Veteran was afforded another VA heart 
examination.  He reported recently being hospitalized for 3 
days after experiencing vague chest pain.  Upon examination, 
the Veteran was not diagnosed with CAD but was diagnosed 
generally with a heart condition.  The examiner noted that 
this condition did not affect the Veteran's usual daily 
activities and "should not affect employability."  He also 
noted that the Veteran's nonservice-connected disabilities 
restricted him to sedentary work.

A VA treatment record dated in August 2008 documents the 
Veteran's complaint that he was unable to work.  A list of 
his numerous service-connected disabilities, including CAD, 
DM, cataracts, erectile dysfunction, and peripheral 
neuropathies, and nonservice-connected disabilities, 
including back problems and carpal tunnel syndrome, was 
generated.  After examination, the attending VA physician 
opined that the Veteran "is probably unable to maintain or 
obtain gainful employment" as a result of his many service-
connected disabilities.

In March 2009, the Veteran was afforded a third VA heart 
examination.  After examination, he was diagnosed with CAD.  
The examiner opined that this disability did not affect the 
Veteran's usual daily activities.  She further opined that 
the Veteran was able to obtain and retain job consisting of 
light, sedentary, and/or semi-sedentary duties despite his 
CAD.

The Veteran also was afforded another VA peripheral nerves 
examination in March 2009.  He was diagnosed with bilateral 
upper and lower extremity mild sensory peripheral neuropathy 
upon examination.  The examiner opined that these 
disabilities mildly affected the Veteran's ability to do 
chores, go shopping, engage in recreation, travel, and bathe, 
dress, and groom himself and moderately affected his ability 
to exercise and participate in sports.  She also opined that 
the Veteran could secure and maintain a position requiring 
light, sedentary, and/or semi-sedentary duty despite his DM.

Additionally, the Veteran was afforded a VA diabetes 
examination in March 2009.  He indicated that he had retired 
in 1995 due to DM and nonservice-connected disabilities.  
After examination, the Veteran was diagnosed with DM, 
diabetic neuropathy, and diabetic retinopathy, among other 
things.  The examiner opined that the Veteran was capable of 
obtaining and maintaining a light, sedentary, and/or semi-
sedentary type job.

The above evidence reveals that the Veteran is not capable of 
securing and following a substantially gainful occupation as 
a result of nonservice-connected disabilities.  The Board 
finds that it also reveals that he is not capable of securing 
and following a substantially gainful occupation as a result 
of his service-connected CAD, DM with cataracts and erectile 
dysfunction, peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, residuals 
of a lacerated wound to the right leg and calf, right thigh 
scar, and scar status post umbilical herniorrhaphy when 
coupled with consideration of his education and employment 
history.

The Veteran's scar status post umbilical herniorrhaphy, rated 
as noncompensable, does not affect his ability to obtain and 
maintain employment.  There also is no indication that his 
residuals of a lacerated wound to the right leg and calf or 
his right thigh scar affects his ability to acquire and 
retain employment.  However, a VA physician opined in August 
2008 that the Veteran's service-connected disabilities, 
including CAD, DM with cataracts and erectile dysfunction, 
and peripheral neuropathies, probably prevent him from 
obtaining and maintaining employment.  The VA examiners who 
conducted his March 2009 diabetes and peripheral nerves 
examinations did not go so far as to state that he was 
totally unemployable, but each did definitively opine that 
the disability or disabilities in question rendered the 
Veteran capable only of light, sedentary, or semi-sedentary 
work.  The VA examiner who conducted his March 2009 heart 
examination reached the same conclusion regarding the 
Veteran's CAD.  This conclusion is persuasive because it was 
stated in certain terms, in contrast to the conflicting 
opinion from his June 2008 VA heart examination that his CAD 
"should not affect [his] employability."  Accordingly, the 
Veteran's service-connected disabilities, namely his CAD, DM, 
and peripheral neuropathies, prohibit him at the least from 
all but light, sedentary, or semi-sedentary work.

The Veteran has a high school equivalent education.  There is 
no indication that he has completed any specialized training 
that would be useful in a light or mostly sedentary job.  His 
previous work experience consists solely of non-sedentary 
positions and mostly of somewhat physically demanding 
positions.  Given this education and employment history 
background, the Veteran is not qualified for light, mostly 
sedentary employment.  It therefore is highly unlikely that 
he would be able to obtain and maintain light, sedentary, or 
semi-sedentary work.

In sum, the preponderance of the evidence indicates that the 
Veteran's service-connected disabilities, education, and 
employment history preclude him from securing and following a 
substantially gainful occupation.  Accordingly, entitlement 
to a TDIU is granted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


